Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/02/2014 have been fully considered but are not persuasive to overcome the 103 rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the Double Patent Rejection:  Based on the Applicant’s remark, the rejection is withdrawn. 
With respect to the 101 Rejection: Based on the Applicant’s remark, the rejection is withdrawn. 
With respect to the 103 Rejection: On pages 11 thru page 13, Applicant argues that none of the cited references do not teach of “classifying a vehicle as abandoned or valid”, and Imari does not teach “obtaining a local traffic regulation based on the location of the subject vehicle, and modifying a trajectory of the subject vehicle based on the local traffic regulation when the type of the stationary vehicle is determined to be valid and maintain a current trajectory of the vehicle when the type of the stationary vehicle is determined to be abandoned.  Examiner disagrees to the applicant’s argument.
Dodgov discloses a vehicle that enables to determine a type of an object or classify the object (e.g., static or dynamic, car or truck, car or motor cycle, traffic sign or a pedestrian, etc., see at least 11:40-60+); 

The combination of Dodgov and Imari is absolutely obvious (see the combination below).
With respect to 112(b) Rejection:  Claims 1-10 do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph because “an identification module”; “an analysis module”; “a drive control module”; and etc. are generic placeholders which are substituted for “means” for supposedly performing the claimed function without reciting of structure or material described in the specification.  Therefore, the rejection still remains.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are indefinite since Applicant asserts that the claim element “an identification module including one or more instruction that, when executed by the one or more processors “an analysis module including one or more instructions, when executed by the one or more processors “a drive control module including one or more instruction that, when executed by the one or more processors and etc. are limitations that do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph because “an identification module”; “an analysis module”; “a drive control module”; and etc. are generic placeholders which are substituted for “means” for supposedly performing the claimed function without reciting of structure or material described in the specification (see MPEP 2181(1) for 3-prong analysis for Means-type Claims). 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph, Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 USC 112, sixth paragraph; or 
(b) Amend the written description of the specification such that that is clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 USC 132(a)); or 
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linker or associated to the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov (8473144) in view of Imai (20190278280).
With regard to claim 20, Dolgov discloses a method for operating a subject vehicle, comprising:
identifying a stationary vehicle in an environment of the subject vehicle based at least in part on information from a plurality of sensors on the subject vehicle (sensor system 104 enables identifying moving objects in an environment surrounding the subject vehicle, see at least 5:15-6:67+ or identifying the object to determine whether the object is static or dynamic, see 11:41-50+); 
classifying a type of the stationary vehicle as valid or abandoned based at least in part on the information, wherein a classification of valid indicates that a traffic regulation requires the subject vehicle to undertake a responsive action toward the stationary vehicle (determine a type of an object or classify the object (e.g., static or 
obtaining a local traffic based on a location of the subject vehicle (estimate an optimal lateral distance to maintain between the vehicle and respect object, see at least 14:48-15:5+, determining the vehicle being in a HOV lane where speed differential between vehicle in the HOV lane and vehicles in non-HOV lane, see at least 15:15-35). 
generating a control signal that causes the subject vehicle to perform one or more actions (provide instructions to control the vehicle 402 which follow the modified trajectory 428 instead of the trajectory 426, see at least 20: 28-35).
Dolgov fails to teach obtaining a local traffic regulation based on a location of the subject vehicle, and generating the control signal indicating the type that causes the vehicle to perform one or more actions as a function of the type.

Imai discloses a vehicle control device (see Fig.1).  The controlling device comprises a vehicle controller which obtains a local traffic regulation based on the location of the subject vehicle (the road information acquisition unit acquires traffic regulation information, see at least [0038]), generates a control signal indicating what a steering angle, speed target, and etc. on a display for controlling the vehicle (see at least [0043] & [0037]-[0038]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dodgov by including obtaining a lcal traffic regulation based on the location of the subject vehicle, and generating the control signal indicates the type that causes the vehicle to perform one more actions as a function of the type as taught by Imai for improving driving with safety. 


With regard to claims 1 & 11, Dolgov discloses a vehicle control system for a subject vehicle, comprising: 
a plurality of sensors that output information describing an environment around the subject vehicle (sensor system 104, see at least 5:15-40); 
a global positioning system that determines a location of the subject vehicle (GPS system 126, see at least 5:28-40); one or more processors; and a memory communicably connected to the one or more processors (computing device 111, see at least 4:11-30+) and performing: 
identify a stationary vehicle in the environment based at least in part on the information from the plurality of sensors and classify a type of the stationary vehicle as valid or abandoned based at least in part on the information, wherein a classification of valid indicates that a traffic regulation requires the subject vehicle to undertake a responsive action toward the stationary vehicle (identifying objects on which the vehicle traveling, see at least 10:47-14:67+);
estimate vehicle traveling on the road with respective interval of time which the vehicle will be laterally adjacent to the respective objects surrounding (see at least 14:20-47);
modify a trajectory of the subject vehicle based on the lateral adjacent with respective to objects surrounding (see at least 16:50-18:15+). 


Imai discloses a vehicle control device. The device obtains a local traffic regulation based on the location of the subject vehicle (the road information acquisition unit acquires traffic regulation information, see at least [0038]); and control the subject vehicle by modifying a trajectory of the subject vehicle based on the local traffic regulation when the type of the stationary vehicle is determined to be valid and maintaining a current trajectory of the subject vehicle when the type of the stationary vehicle is determined to be abandoned (vehicle control process in Fig.2, specially step S13 thru S17 for generating a travel trajectory, see at least [0047]-[0055]+). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dodgov by including obtaining a local traffic regulation based on the location of the subject vehicle; and control the subject vehicle by modifying a trajectory of the subject vehicle based on the local traffic regulation when the type of the stationary vehicle is determined to be valid and maintaining a current trajectory of the subject vehicle when the type of the stationary vehicle is determined to be abandoned.  as taught by Imai for improving driving with safety. 


detecting a presence of a pedestrian in a vicinity of the stationary vehicle (see at least 11:30-60);
determine a lateral distance between the pedestrian and the stationary vehicle (see at least 11:40-57); 
classifying the type of the stationary vehicle as valid or abandoned based at least in part on the lateral distance (see at least 11:35-60+). 

With regard to claims 3 & 13, Imai teaches providing a notification to a user of the vehicle, the notification indicating at least the type of the stationary vehicle (see at least [0036]-[0037]+). 

With regard to claims 4 & 14, Dodgov teaches that when the type of the stationary vehicle is valid, indicating in the notification that the trajectory of the subject vehicle will be modified based on the local traffic regulation (see at least 13:5-67+). 

With regard to claims 5 & 15, Dodgov teaches that the plurality of sensors includes a forward radar, forward camera, forward LIDAR sensors that contribute to the information such that the information indicates the stationary vehicle is ahead of the subject vehicle, and two or more radars that contribute to the Information such that the information indicates whether a second vehicle is in an adjacent lane to the subject vehicle (see at least 13:5-55+). 


modifying the trajectory by changing lanes to the adjacent lane when the information indicates that the second vehicle is not in the adjacent lane (15:0-55+), 

With regard to claims 7 & 17, Dodgov teaches that the local traffic regulation includes a maximum speed to pass valid vehicles and includes a distance from valid vehicles over which the maximum speed is to be maintained, and modify the trajectory by maintaining the maximum speed over a span of the distance between the subject vehicle approaching and departing from the stationary vehicle identified as valid (see at least 17:28-67+). 

With regard to claims 8 & 18, teaches that a vehicle-to-everything (V2X) device to receive a communication from the stationary vehicle indicating that the stationary vehicle is valid, and the identification module includes instructions to classify the type of the stationary vehicle based at least in part on the communication (wireless communication system 152, see at least 8:24-40+). 

With regard to claims 9 & 19, Imai teaches that: 
a network interface that wirelessly communicates with one or more external systems (see at least [0032]), and 

classify the type of the stationary vehicle based at least in part on a response fo the request received via the network interface, wherein the one or more external systems are separate from and external to the subject vehicle (see at least [0031 j- [0032]+). 

With regard to claim 10, Imai teaches that a network interface that wirelessly communicates with one or more external systems, and the identification module includes instructions to transmit data indicating the type of the stationary vehicle to one or more external systems via the network interface, wherein the one or more external systems are separate from and external to the subject vehicle (see at least [0031]- [0032]+).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGA X. NGUYEN
Examiner
Art Unit 3662



/NGA X NGUYEN/Primary Examiner, Art Unit 3662